Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keisha Hylton-Rodic on March 1, 2021

The application has been amended as follows: 
Amend claims 1, 2, 6, 7, 11, 24 and 25 as following:
A method for providing nutritional therapy to cancer patient, said method comprising administering a nutritional composition to said cancer patient, said composition comprising a) A lipid component providing 44-46 EN% based on the total energy of the nutritional composition, of which 2-4 EN% is provided by SFA,  13-15 EN%  is provided by PUFA, 26-30 EN% is provided by MUPA, based on the total energy of the nutritional composition, wherein the lipid component is rapeseed oil, b) 2.2-2.6 g/100mL proline, c) 0.02-0.05 g/100ml cysteine, d) 3.2-3.7 g/100mL glycine, e) 0.9-1.2 g/100mL arginine, f) 0.04-0.07/100mL tryptophan, g) a protein component                     
                        µ
                    
                g/100mL, l) selenium 20-25 µg/100mL,m) Vitamin D3 7.5-8.5 µg/100mL, n) Vitamin E 5.5-6.0 mg/100mL, o) Vitamin B6 0.55-0.62 mg/100 mL, p) Vitamin B12 1.0-1.2 µg/100 ml, q) Folic acid 60-75 µg/100mL, r) Vitamin C 35-50 mg/100 mL, s) and water 50-60 ml/100mL, wherein the glycine, arginine, tryptophan, proline and cysteine are those bond in collagen hydrolysate or milk protein.
A method of claim 1, said composition comprising a) A lipid component providing 45 EN% based on the total energy of the nutritional composition, of which 3 EN% is provided by SFA,  14 EN%  is provided by PUFA, 28 EN% is provided by MUPA, based on the total energy of the nutritional composition, wherein the lipid component is rapeseed oil, b) 2.38 g/100mL proline, c) 0.03 g/100ml cysteine, d) 3.42 g/100mL glycine, e) 1.05 g/100mL arginine, f) 0.05/100mL tryptophan, g) a protein component providing 20 EN% based on the total energy of the nutrition composition, wherein the protein component is composed of 80% of collagen hydrolysate and 20% of milk protein, h) a carbohydrate component provide 35 EN% based on the total energy of the nutritional composition, i) calcium 160 mg/100mL, j) zinc 3.5 mg/100 mL, k) copper 512                     
                        µ
                    
                g/100mL, l) selenium 23 µg/100mL, m) Vitamin D3 8 µg/100mL, n) Vitamin E 5.67 mg/100mL, o) Vitamin B6 0.58 mg/100 mL, p) Vitamin B12 1.1 µg/100 ml, q) Folic acid 67.2 µg/100mL, r) Vitamin C 41.6 mg/100 mL, s) water 56 
The method of claim 1, wherein  said composition further comprising: Sodium
100-125 mg/l00 mL, Potassium 200-340 mg/100mL, Chloride 130-160 mg/100mL, Magnesium 35-45 mg/100mL, Phosphorus 100-125 mg/100mL, Iron 4.3-5.2, Manganese 0.9-1.5 mg/100mL.Iodide 40-50 µg/100mL, Fluoride 0.35-0.45 mg/100mL, Chromium 20-25 µg/100 mL, Molybdenum 27-35 µg/100 mL, Vitamin A 200-250 µg/100 mL, Beta carotene 400-450 µg/100 mL, Vitamin K 17-25 µg/100 mL, Vitamin B1 0.45-0.55 mg/100 mL, Vitamin B2 0.47-0.55 mg/100 mL, Niacin 5.0-5.8 mg/100mL, Pantothenic acid 1.80-2.10 mg/100mL, and Biotin 13.0-16.0 µg/100mL.
  A dose unit comprising a nutritional composition comprising a) A lipid component providing 44-46 EN% based on the total energy of the nutritional composition, of which 2-4 EN% is provided by SFA,  13-15 EN%  is provided by PUFA, 26-30 EN% is provided by MUPA, based on the total energy of the nutritional composition, wherein the lipid component is rapeseed oil, b) 2.2-2.6 g/100mL proline, c) 0.02-0.05 g/100ml cysteine, d) 3.2-3.7 g/100mL glycine, e) 0.9-1.2 g/100mLarginine, f) 0.04-0.07/100mL tryptophan, g) a protein component providing 19-21 EN% based on the total energy of the nutrition composition, wherein the protein component is composed of 80% of collagen hydrolysate and 20% of milk protein, h) a carbohydrate component provide 34-36 EN% based on the total energy of the nutritional composition, i) calcium 150-175 mg/100mL, j) zinc 3.0-4.0 mg/100 mL, k) copper 480-540                     
                        µ
                    
                g/100mL, l) selenium 20-25 µg/100mL, m) Vitamin D3 7.5-8.5 µg/100mL, n) Vitamin E 5.5-6.0 mg/100mL, 
11.     The method of claim 6, wherein the composition comprises Sodium 112 mg/l00 mL, calcium 160 mg/100mL, zinc 3.5 mg/100 mL, copper 512             
                µ
            
        g/100mL, selenium 23 µg/100mL, Vitamin D3 8 µg/100mL, n) Vitamin E 5.67 mg/100mL,  Vitamin B6 0.58 mg/100mL, Vitamin B12 1.1 µg/100mL, q) Folic acid 67.2 µg/100mL,  Vitamin C 41.6 mg/100 mL, and water 56 ml/100mL, Potassium 312 mg/100mL, Chloride 144 mg/100mL, Magnesium 40 mg/100mL, Phosphorus 112 mg/100mL, Iron 4.8, Manganese 1.2 mg/100mL, Iodide 44.8 µg/100mL, Fluoride 0.4 mg/100mL, Chromium 23 µg/100mL, Molybdenum 30.4 µg/100mL, Vitamin A 224 µg/100 mL, Beta carotene 426 µg/100 mL, Vitamin K 20.8 µg/100mL, Vitamin B1 0.5 mg/100 mL, Vitamin B2 0.51 mg/100 mL, Niacin 5.4 mg/100mL, Pantothenic acid 1.92 mg/100 mL, and  Biotin 14.40 µg/100mL. 
24.    A method of rescuing atrophy induced by tumor necrosis factor while increasing protein synthesis in cancer patients, said method comprising administering a nutritional composition to said cancer patient, wherein said composition comprising a) A lipid component providing 44-46 EN% based on the total energy of the nutritional composition, of which 2-4 EN% is provided by SFA,  13-15 EN%  is provided by PUFA, 26-30 EN% is provided by MUPA, based on the total energy of the nutritional composition, wherein the lipid component is rapeseed oil, b) 2.2-2.6 g/100mL proline, c) 0.02-0.05 g/100ml             
                µ
            
        g/100mL, l) selenium 20-25 µg/100mL,m) Vitamin D3 7.5-8.5 µg/100mL, n) Vitamin E 5.5-6.0 mg/100mL, o) Vitamin B6 0.55-0.62 mg/100 mL, p) Vitamin B12 1.0-1.2 µg/100 ml, q) Folic acid 60-75 µg/100mL, r) Vitamin C 35-50 mg/100 mL, and s) water 50-60 ml/100mL, wherein the glycine, arginine, tryptophan, proline and cysteine are those bond in collagen hydrolysate or milk protein.
25.    A dose unit comprising a nutritional composition comprising a) A lipid component providing 45 EN% based on the total energy of the nutritional composition, of which 3EN% is provided by SFA, 14 EN%  is provided by PUFA, 28 EN% is provided by MUPA, based on the total energy of the nutritional composition, wherein the lipid component is rapeseed oil, b) 2.38 g/100mL proline, c) 0.03 g/100ml cysteine, d) 3.42 g/100mL glycine, e) 1.05 g/100mL arginine, f) 0.05/100mL tryptophan, g) a protein component providing 20 EN % based on the total energy of the nutrition composition, wherein the protein component is composed of 80% of collagen hydrolysate and 20% of milk protein, h) a carbohydrate component provide 35 EN % based on the total energy of the nutritional composition, i) calcium 160 mg/100mL, j) zinc 3.5 mg/100 mL,             
                µ
            
        g/100mL, l) selenium 23 µg/100mL,m) Vitamin D3 8 µg/100mL, n) Vitamin E 5.67 mg/100mL, o) Vitamin B6 0.58 mg/100 mL, p) Vitamin B12 1.1 µg/100 ml, q) Folic acid 67.2 µg/100mL, r) Vitamin C 41.6 mg/100 mL, and s) water 56 ml/100mL, wherein the glycine, arginine, tryptophan, proline and cysteine are those bond in collagen hydrolysate or milk protein..

Cancel claims 3-5, 10, and 12.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments and remarks submitted February 19, 2021 have been entered and fully considered. With the amendments above, the claims are with the scopes as the embodiments III-VI disclosed in the application, which have been indicated as allowable subject matter in prior office action. The claims are allowable for reasons as set forth in prior office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627